VOORHEES and DONAHUE, JJ.
The motion for temporary injunction is overruled. The petition does not affirmatively state that plaintiff has exhausted all remedy open to him in the order, and the averment that “plaintiff has done all he could do on the floor of said lodge in a parliamentary way to prevent the allowance and payment of said bill,” is not sufficient for this purpose. If a court of equity has a right to interfere at all, clearly it cannot do so until the plaintiff has exhausted all the remedy provided by the by-laws and constitution of such society, and in the absence of such averment the petition does not show any necessity for the interference of the court; neither will a court of equity interfere with the management of a corporation or of a society, unless the managing officers or •stockholders are acting in excess of their corporate power, unless the petition avers collusion or fraud on the part of the managing agent or of a majority of the stockholders. This petition contains no such averment, and in the absence of such averment the court will not interfere •to restrain the discretion of the managing agent or stockholders in the absence of fraud or collusion, no matter how clearly it may appear that they are mistaken as to the best course to pursue.
In this case the act of payment is clearly not ultra vires, as the petition says that the by-laws provide for the payment of such expenses. The question as to who is entitled to receive such expenses is merely one of •j udgment and discretion, and so long as such judgment and discretion is exercised in good faith, and, so far as this petition is concerned, such is the case, a court will not interfere by injunction to direct what such society shall or shall not do.
These considerations dispose of the matter. We have not gone further into the consideration of the right of plaintiff to bring this action, or whether or not he should have brought it in his own name on behalf of the lodge, or on behalf of all others similarly situated.